In The
                   Court of Appeals
     Sixth Appellate District of Texas at Texarkana


                        No. 06-13-00093-CV



PEREZ HILTON MANAGEMENT, INC., D/B/A PEREZITOS.COM, Appellant

                                 V.

      KRISTINA HEAD, A/K/A KRISTINA ROBINSON, Appellee



                On Appeal from the 71st District Court
                      Harrison County, Texas
                      Trial Court No. 13-0040




             Before Morriss, C.J., Carter and Moseley, JJ.
            Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Perez Hilton Management, Inc., d/b/a Perezitos.com, appellant, filed this interlocutory

appeal from the trial court’s denial of its special appearance. Appellant has now filed a motion

with this Court stating that the claims against in it the proceeding below have been dismissed and

seeking to dismiss the appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate

Procedure, the motion is granted. See TEX. R. APP. P. 42.1(a)(1).

       We dismiss the appeal.



                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       December 19, 2013
Date Decided:         December 20, 2013




                                                2